FINAL ACTION
General Information
The merits of this case have been carefully examined again in light of Applicant's response received 2/2/2022.   The rejection of record under 35 USC § 112, (a) and (b) has not been overcome by the amendment and is hereby repeated and made FINAL. In addition, Applicant's amendment has introduced impermissible new matter into the claim and necessitates the FINAL rejection under 35 USC § 112(a) set forth below.
Drawings
The figure labels are objected to because they are not in accordance with Hague section 405 (a). When the same industrial design is represented from different angles, the numbering shall consist of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc.).  The replacement sheets show labels that contain the abbreviation FIG. This abbreviation must be removed from the figure labels on the drawings.
Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended. The view number of an amended drawing should not be labeled as "amended." If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining views. Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
Specification
The specification is objected to for the following reasons:
A. In order to avoid a final claim rejection under 35 USC 112(a) and (b) from the action filed on 9/13/2021, you must be amend the figure descriptions in accordance with remarks filed on 2/22/2022 to enter the amendments to descriptions of 1.3-1.6 as follows (as per your remarks):

1.4: Top Right Front Perspective
 1.5: Left Front Bottom Perspective 
1.6 Right Front Bottom Perspective –
B. In order to avoid the claim rejection under 35 USC 112(a) and (b) from the action filed on 9/13/2021, you must amend the descriptive statement in accordance with remarks filed on 2/22/2022 to add the following statement following the figure descriptions and preceding the claim (as per your remarks):
--The broken lines define the bounds of the claim and form no part thereof.—
FINAL Refusal- Claim Rejection under 35 U.S.C. §112(a) and (b).
The claim is AGAIN AND FINALLY rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The replacement figures do not consistently show the scope and appearance of the claim. 
The following is an analysis of the replacement figures filed 2/2/2022.
A. The scope of the claim is AGAIN unclear because portions of the article are shown in both solid and dashed lines. One of skill in the art must resort to conjecture to determine if the edge pointed to below is claimed or forms no part thereof since it is shown in both solid and broken lines.

    PNG
    media_image1.png
    737
    870
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    737
    952
    media_image2.png
    Greyscale

B. The lines in 1.2 are AGAIN poorly drawn. This figure shows an incomplete line. It is unclear how the plane that is shown resolves into the body of the rail due to the line on this side that stops abruptly. The shape of this portion and the resolution of the planes that meet at this portion  has not been described due to the partial line. See below.

    PNG
    media_image3.png
    672
    596
    media_image3.png
    Greyscale

C. The perspective views are not correctly drawn AGAIN. No two views are properly drawn with consistent length, width, placement of features and appearance. 1.1 and 1.2 are not consistent. The perspective views are not properly drawn following the rules of perspective and without a consistent vanishing point. Lines are not at consistent angles. Edges do not have consistent thickness. Features are not drawn in true perspective. Further, the perspective views are not consistent with either 1.1 or 1.2.  It is not possible to determine one shape since all of the views are incorrectly, inconsistently drawn and extremely distorted. One exact length, width and height of the design has not been shown. The views are 
Below, the Examiner details how figs. 1.1 and 1.2 do not show the same article. Fig. 1.2 has been flipped for purposes of comparison with 1.1. The two views do not show the same number of “bumped features”, the length of the sides is not consistent. The proportions of design features are not the same. The apex of curvature in 1.2 is more significant and at a different location than 1.1. See the comparison below which shows that 1.2 is not a back view of 1.1 because the proportions, shape and design features are not the same.

    PNG
    media_image4.png
    822
    1274
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    767
    1077
    media_image5.png
    Greyscale

Below, the Examiner proves that 1.3 and 1.4 are not consistent with 1.1, 1.2 nor with each other. Both views show different proportions, shape and number of “bumped features” when compared to each other and to figures 1.2 and 1.1 above. See below.

    PNG
    media_image6.png
    828
    1246
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1436
    1578
    media_image7.png
    Greyscale

Below the Examiner proves that 1.5 and 1.6 are not consistent with each other nor with the other views. The location and direction of the curvature of the article is not properly drawn nor consistently drawn. Both views show different proportions than each other and when compared against 1.1-1.4. The number of “bumped features” is not consistent. The overall proportions and shape of the article is not shown consistent. See below.

    PNG
    media_image8.png
    1378
    1430
    media_image8.png
    Greyscale

The claim rejection is traversed in remarks filed on 2/2/20222. Applicant’s arguments are found unpersuasive. The following arguments/ remarks were presented:
1. The claim rejection is made under 35 U.S. C. 4112
The claim rejection is made under 35 U.S.C. §112(a) and (b).
2. The broken lines and figure descriptions have not been amended because the Hague form doesn’t allow for the entry of information. 
When responding to a first action on the merits of a Hague application, you utilize the USPTO guidelines for response to domestic applications. Through Private Pair you may amend the specification, claim and drawings. You expressed that you wish to clarify the figure descriptions and descriptive statement, you may do so in Private PAIR as you would for a US domestic application. 
It is noted that while you have filed through the Hague System, you must meet the statutory requirements for a US Design Patent to obtain a US Patent. Therefore, all the issues pointed to above must be resolved to meet the requirements of 35 USC 112(a) and (b) regardless of the application status as a Hague filed application.
It appears you need additional support with USPTO filing procedures. The following paragraph, taken from the conclusion of the Non-Final Office Action is provided again should you require further assistance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3. Applicant states: “Regarding connection of dashed lines to solid lines, it is unclear why anyone would conclude that a broken line would not be part of the claimed design, but because a solid portion of the broken line happens to touch a solid line, that portion is somehow being claimed. Finally, MPEP 1503.02 states that the assumption is that broken lines do not form a portion of the claimed design. Thus, between the original drawings and the fact that the USPTO makes the assumption that broken lines are not part of the claimed design, it is unclear why one of skill in the art would be confused as to whether the broken lines are part of the claimed design.”
It appears that you do not understand the point of rejection offered in the action of 9/13/2021. For clarity, the Examiner elaborates here on point B page 2 of the original non-final office action. 
The examiner holds that it would be an assumption to determine that the corners (shown in solid line throughout all the views) in the original figures were intended by the Applicant to be placed in broken lines. To clarify, the point of rejection was made because one of skill in the art would necessarily have to resort to conjecture to determine where the claim boundary was located in the original figures. One could not assume that the entire top edge was placed in broken lines in the original figures because the corners of the edge were shown in solid lines.

    PNG
    media_image9.png
    505
    747
    media_image9.png
    Greyscale

Further, broken lines may take many different meanings and the meaning that an Applicant assigns to broken lines is critical to the Examiners understanding of the claim. For example, broken lines may be described as boundaries, portions of an article, claimed stitching, environment. Each definition has a different meaning and effect on the interpretation of the scope. The Examiner is burdened to make sure that the meaning of the broken lines, the extent of the solid lines and the scope of the claim are definite. Therefore, the point of rejection was made.
The scope of the claim may be determined unclear or indefinite when an Examiner cannot definitively identify one exact scope. In the original figures, it was not clear that the entire top edge formed no part of the claim since the corners were shown as continuous with the sides of the article throughout the views.  It was unclear what Applicant intended to claim. The lack of surface shading on the sides further confused the scope since any portion of the sides may or may not have been claimed. It was possible for the Examiner to identify a variety of claim boundaries. To secure a strong patent for the Applicant, examination is thoroughly conducted and all areas of question are raised. If the scope is indefinite a patent may not provide the protection sought. Therefore, the point of rejection was raised. 

    PNG
    media_image10.png
    734
    743
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    1077
    831
    media_image11.png
    Greyscale


The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112, first paragraph).  Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.
Claim FINAL Rejection - 35 U.S.C. § 112(a)
The claim is FINALLY REJECTED under 35 U.S.C. §112 (a) as failing to comply with the description requirement thereof since the amendment to the drawings introduces new matter not supported by the original disclosure. The original disclo-sure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the following new matter:
Replacement figures are inconsistent with the original disclosure. For example:
A. The replacement figures show surface shading that describes a transparent surface. Transparency was not a part of the original disclosure. The original disclosure did not describe any of the surfaces as having a transparent surface. The inclusion of this description in the replacement figures constitutes new matter. 
Below the Examiner circled the places in which the diagonal line shading (that indicates transparency) is shown.

    PNG
    media_image12.png
    354
    342
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    307
    355
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    692
    784
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    338
    448
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    761
    1076
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    307
    679
    media_image17.png
    Greyscale

B. The replacement figures are inconsistent with the original figures because the appearance of the edge of the rail is inconsistent. The claimed horizontal edge in the replacement figures with the “bump features” shows a singular layer on the edge. In the original disclosure this edge was shown with a double layer. The change in the appearance of the edge is considered new matter since there is no evidence in the original disclosure for the change in the appearance of the edge. For example, see below.

    PNG
    media_image18.png
    707
    859
    media_image18.png
    Greyscale

C. The attachment point of the “spoon shaped” end with the horizontal body of the rail is inconsistent in the replacement figures. The way the side walls meet the “spoon shaped end” in the original figures is different in the replacement figures. One of skill would not know to make this change in the appearance based on the original disclosure. 

    PNG
    media_image19.png
    494
    706
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    546
    1151
    media_image20.png
    Greyscale

D. There is no antecedent basis in the original disclosure for the change in the appearance of the solid line, claimed edge of the rail in the replacement figures. The original figures do not show any thickness on the sidewall of the rail. The replacement figures show an edge along the sidewall with a thickness.  There is no evidence in the original disclosure for the change in the shape of claimed subject matter. See below.

    PNG
    media_image21.png
    1600
    1620
    media_image21.png
    Greyscale



E. The appearance of the back of the article in replacement 1.2 is not consistent with the original disclosure. There is no evidence in the original disclosure for the changes in appearance identified below. See below.

    PNG
    media_image22.png
    1082
    955
    media_image22.png
    Greyscale

To overcome this rejection, applicant may attempt to demonstrate that the original disclosure, as submitted, establishes that he or she was in possession of the amended claim, or the drawings may be corrected. To correct the drawings, applicant must revert to a three dimensional appearance of the rail for shoe upper that has antecedent basis in the original disclosure.
all of the preceding issues must be addressed to overcome this rejection, without the introduction of anything that was not shown in the original disclosure (i.e., new matter), either by the addition or removal of features of the claimed design. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 9:00- 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on 571-272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915